DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Brief Description of the Drawings fail to meet the requirement set forth in 37 CFR 1.74.  In the instant case, the details being described in the Brief Description of the Drawings should be located in the Detailed Description and be replaced with a brief description of different views of the drawings such as perspective view for Fig. 1, side view for Fig. 2, cut away view referencing cut line AA in Fig. 2, and etc.
Appropriate correction is required.
Claim Objections
Claims 23-42 are objected to because of the following informalities:  the acronym “UVC” in line 8 of claim 23 should be spelled out for the first recitation and be placed within parentheses.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the exemplary language “optionally” in line 5 renders the claim indefinite since it is unclear whether the limitations following the phrase are part of the claimed invention.  Claims 24-42 are similar rejected since they depend from claim 23.  
Regarding claim 34, the phrase "such as" and “optionally” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 42, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of this examination, the limitations following the phrase “optionally” or “such as” are not considered as part of the claimed invention.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Regarding claim 23, it is noted that the limitation “a washbasin having a drain comprising a housing having a top part and a bottom part defining an interior space adapted for maintaining trapped water” is in the preamble after the intended use phrase “for use;” hence, they are not considered as part of the claimed limitation(s).  Therefore, the limitations in lines 4-10 further define the intended use “top part” and “bottom part” which are not considered as part of the claimed invention.  
Claims 24-38 also further define the intended use that are not considered as part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/043062 A1 (hereinafter Nielsen).
Regarding claims 23-38, Nielsen discloses a self-disinfecting water trap (see Fig. 3).  All other functional intended use are fully capable by the water trap of Nielsen. 
Regarding claim 39, Nielsen discloses a method of disinfecting water from a washbasin (300) having a drain (304) comprising providing the self-disinfecting water trap of claim 23 (see Fig. 3) and connecting the water trap to the drain of the washbasin and adapting the outlet pipe (about where 5 is pointing) for discharging waste water.
Regarding claim 40, Nielsen discloses a washbasin system (see Fig. 3) having a washbasin (300) and a drain (304) comprising (a) a self- disinfecting water trap of claim 23, and (b) the drain is adapted to be in liquid tight connection with the hollow inlet pipe, wherein the inlet pipe is made of a metal (see the cross sectional hatching for metal in Fig. 3 of Nielsen) and has an inner surface which is smooth and which is adapted to be exposed to the UVC light (13) from the water trap.
Regarding claim 41, the washbasin system of claim 40, wherein the drain comprises a strainer element (3) integrated in the washbasin and adapted to receive a plug (2) for containing water in the washbasin, wherein the strainer element has multiple openings for water to get through (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen.
The washbasin system of claim 41, as discussed above, teaches all of the claimed limitations with the multiple openings of the strainer are adapted to remove water efficiently from the washbasin and to reduce light from the UVC light source but remain silent as the specific range of at least 30%.  Applicant has not disclosed that having the multiple openings of the strainer reducing the light from the UVC light source with at least 30% solves any stated problem or is in any particular purpose.  Moreover, it appears that the multiple openings of the strainer of Nielsen reducing the light from the UVC light source with at least 30% would perform equally well.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to make the multiple openings of the strainer of Nielsen to reduce he light from the UVC light source with at least 30%  because the range of at least 30% do not appear to provide any unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fima and Schluttig disclose a self-disinfecting water trap with a UV light insert structure with is an unclaimed feature of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754